       Case 5:18-cv-04071-DDC-ADM Document 161 Filed 10/25/19 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS
                                     TOPEKA DIVISION

ANTHONY J. HAMPTON,             )
                                )
    Plaintiff,                  )
                                )
v.                              )
                                )                        Case No. 5:18-CV-04071-DDC-ADM
BARCLAYS BANK DELAWARE, et al., )
                                )
    Defendants.                 )

                    DEFENDANT DISCOVER BANK’S MOTION TO DISMISS
                       PLAINTIFF’S SECOND AMENDED COMPLAINT

         Defendant Discover Bank (“Discover”) respectfully moves the Court to dismiss Plaintiff’s

Second Amended Complaint (“SAC”) (Doc. 141) against Discover pursuant to Fed. R. Civ. P.

12(b)(1) for lack of subject-matter jurisdiction and Fed. R. Civ. P. 12(b)(6) for failure to state a

claim upon which relief can be granted. Plaintiff alleges one count against Discover— a violation

of the Fair Credit Reporting Act (“FCRA”) (15 U.S.C. § 1681 et seq.). The Court should dismiss

Plaintiff’s FCRA claim against Discover for the following reasons:

         1.        Plaintiff lacks standing to bring a FCRA claim because the allegations in his Second

Amended Complaint fail to establish he suffered an injury in fact.

         2.         Despite the Court affording Plaintiff multiple opportunities to cure the pleading

deficiencies in his FCRA claim, Plaintiff still bases the majority of his claim on 15 U.S.C. § 1681s-

2(a) for which there is no private right of action; and

         For these reasons and those set forth in Discover’s supporting memorandum, Discover

respectfully requests the Court dismiss the claim against it with prejudice and for all other relief

deemed just and appropriate.




DocID: 4829-5026-1162.1
       Case 5:18-cv-04071-DDC-ADM Document 161 Filed 10/25/19 Page 2 of 3




                                       Respectfully submitted,

                                        /s/ Kirsten A. Byrd
                                       Kirsten A. Byrd KS # 19602
                                       HUSCH BLACKWELL LLP
                                       4801 Main Street, Suite 1000
                                       Kansas City, MO 64112
                                       Telephone (816) 983-8300
                                       Facsimile (816) 983-8080
                                       kirsten.byrd@huschblackwell.com

                                       Attorneys for Defendant Discover Bank




                                       2
DocID: 4829-5026-1162.1
       Case 5:18-cv-04071-DDC-ADM Document 161 Filed 10/25/19 Page 3 of 3




                                       Certificate of Service

        I certify that on October 25, 2019, I electronically filed the foregoing with the Clerk of the
Court by using the court’s e-filing system, causing electronic service on all counsel of record.
Plaintiff Anthony J. Hampton was served the foregoing by United States mail at:

Anthony J. Hampton
2615 Mountain View Drive
McKinney, TX 75071


                                                      /s/ Kirsten A. Byrd
                                                  Attorneys for Defendant Discover Bank




                                                  3
DocID: 4829-5026-1162.1
